
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 81
        [Docket: EPA-R10-OAR-2010-0433; FRL-9214-8]
        Determination of Attainment for PM10: Eagle River PM10 Nonattainment Area, Alaska
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:

          EPA proposed to determine that the Eagle River nonattainment area in Alaska attained the National Ambient Air Quality Standard for particulate matter with an aerodynamic diameter of less than or equal to a nominal ten micrometers (PM10) as of December 31, 1994.
        
        
          DATES:
          Comments must be received on or before November 18, 2010.
        
        
          ADDRESSES:
          Submit your comments, identified by Docket ID No. EPA-R10-OAR-2010-0433, by any of the following methods:
          • http://www.regulations.gov: Follow the on-line instructions for submitting comments.
          
          • E-mail: vaupel.claudia@epa.gov.
          
          • Mail: Claudia Vergnani Vaupel, U.S. EPA Region 10, Office of Air, Waste and Toxics, AWT-107, 1200 Sixth Avenue, Suite 900, Seattle, WA 98101
          • Hand Delivery/Courier: U.S. EPA Region 10, 1200 Sixth Avenue, Suite 900, Seattle, WA 98101. Attention: Claudia Vergnani Vaupel, Office of Air, Waste and Toxics, AWT-107. Such deliveries are only accepted during normal hours of operation, and special arrangements should be made for deliveries of boxed information.

          Please see the direct final rule which is located in the Rules section of this Federal Register for detailed instructions on how to submit comments.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Claudia Vergnani Vaupel at telephone number: (206) 553-6121, e-mail address: vaupel.claudia@epa.gov, or the above EPA, Region 10 address.
        
      
      
        SUPPLEMENTARY INFORMATION:

        For further information, please see the direct final action, of the same title, which is located in the Rules section of this Federal Register. EPA is approving the attainment determination as a direct final rule without prior proposal because EPA views this as a noncontroversial action and anticipates no adverse comments. A detailed rationale for the approval is set forth in the preamble to the direct final rule. If EPA receives no adverse comments, EPA will not take further action on this proposed rule.
        If EPA receives adverse comments, EPA will withdraw the direct final rule and it will not take effect. EPA will address all public comments in a subsequent final rule based on this proposed rule. EPA will not institute a second comment period on this action. Any parties interested in commenting on this action should do so at this time. Please note that if we receive adverse comment on an amendment, paragraph, or section of this rule and if that provision may be severed from the remainder of the rule, EPA may adopt as final those provisions of the rule that are not the subject of an adverse comment.
        
          Dated: October 7, 2010.
          Dennis J. McLerran,
          Regional Administrator, EPA Region 10.
        
      
      [FR Doc. 2010-26257 Filed 10-18-10; 8:45 am]
      BILLING CODE 6560-50-P
    
  